Per Curiam.

The undisputed facts are that buyer and seller merely agreed as to price and down payment in this real estate transaction, but the amount, interest and amortization rate, and term of the mortgages covering the balance thereof were not even discussed at the time of defendant’s repudiation. Plaintiff may not recover agreed brokerage commissions on the theory of performance of its contract, in view of such essential terms of the sale having been left for future negotiation by the parties. There was no such meeting of the minds on all the necessary terms as is required to constitute a sale consummated by the broker’s efforts. Accordingly the complaint should have been dismissed.
The judgment should be reversed, with $30 costs and complaint dismissed, with costs.
Hammer, Hopstadteb and Edeb, JJ., concur.
Judgment reversed, etc.